Title: To Benjamin Franklin from Richard Bache, 20 December 1780
From: Bache, Richard
To: Franklin, Benjamin


Dear Sir
Philadelphia Decr. 20th. 1780.
I had the pleasure of writing you a day or two ago by the Shelala Capt. Holmes, on board of whom I have put 2 Barrels of Pippins & one large Barrel of Nuts, I also sent you the 2d. Sets of your Interest Bills; I now inclose you the third.
We are just informed that Capt. Smith in the Kensington is arrived at Boston, having been chased in there, by a Frigate, the next Post will bring his Letters, when I hope to hear from you— Sally & the Children are well, they join me in Love & Duty— I am Dear & Hond. Sir Your affectionate Son
Rich: Bache
You will herewith receive the Gazetts & Journals, the Advertiser, & Dutch papers I sent per Shelala—Dr. Franklin
 
Addressed: His Excellency / Dr. Benjamin Franklin / Passy / per Ship Franklin / Capt. Angus
